FILED
                              NOT FOR PUBLICATION                             DEC 28 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 HARDEEP SINGH,                                   No. 07-71661

               Petitioner,                        Agency No. A097-596-806

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Hardeep Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order summarily affirming an

immigration judge’s (“IJ”) decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research                               1
withholding of removal, and protection under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence, Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir. 2000), and

we dismiss in part and deny in part the petition for review.

         We lack jurisdiction to consider Singh’s contention that he was persecuted

on account of his membership in the particular social group comprised of his

family because he failed to exhaust this contention before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

         Substantial evidence supports the IJ’s decision that Singh failed to establish

past persecution or a well-founded fear based on a protected ground because the

record reflects both that the police interrogated Singh overnight as part of a bona

fide investigation of Singh’s son’s association with alleged terrorists, see Dinu v.

Ashcroft, 372 F.3d 1041, 1043-44 (9th Cir. 2004), and that the alleged terrorists’

interest in Singh and his son was motivated by personal retribution, see Grava v.

INS, 205 F.3d 1177, 1181 n.3 (9th Cir. 2000). Therefore, Singh’s asylum claim

fails.

         Because Singh failed to demonstrate eligibility for asylum, it follows that he

did not satisfy the more stringent standard for withholding of removal. See Dinu,
372 F.3d at 1045.


KAD/Research                                 2                                    07-71661
       Substantial evidence supports the IJ’s conclusion that Singh did not establish

it is more likely than not that he will be tortured if returned to India, and

accordingly his CAT claim fails. See Kohli v. Gonzales, 473 F.3d 1061, 1071 (9th

Cir. 2007).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




KAD/Research                                3                                   07-71661